Ryan, C.
This is an appeal from an order .of confirmation of a sale of real property on a decree of foreclosure entered in the district court of Douglas county. It is insisted that upon motion to that effect the appraisement should have been vacated and confirmation denied upon the assumption that there was no evidence contradicting the showing of a value of the property greatly in excess of the appraisement as shown by affidavits. This view of the condition of the evidence ignores the appraisement itself, which is the sworn statement of three disinterested persons upon an actual view of the premises appraised. It is, therefore, the not unusual case of a ruling upon consideration of conflicting evidence, and in such cases the ruling assailed must be sustained. The judgment of the district court is
Affirmed,